Citation Nr: 0101822	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbosacral spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied an increased 
evaluation for the low back disorder (rated 20 percent).


FINDING OF FACT

The low back disability is manifested primarily by 
radiological findings of spondylolisthesis of the lumbosacral 
spine with probable bilateral spondylolysis and stenosis, 
painful motion, mild limitation of motion, and mild 
neurological deficits that produce no more than moderate 
functional impairment; muscle spasm, limitation of motion, 
neurological deficits or other symptoms that produce more 
that moderate functional impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis of the lumbosacral spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1972 to December 
1975.

A November 1976 RO rating decision denied service connection 
for a back disorder.  The veteran appealed and a July 1978 
Board decision granted service connection for 
spondylolisthesis of the lumbosacral spine.  An August 1978 
RO rating decision granted service connection for 
spondylolisthesis of the lumbosacral spine and assigned a 
zero percent rating for this disorder, effective from 
December 1975.

A July 1994 RO rating decision increased the evaluation for 
the low back disorder from zero to 20 percent, effective from 
March 1992.  The 20 percent rating has remained unchanged 
since then.

VA medical records show that the veteran was treated and 
evaluated for low back problems in the mid to late 1990's.  
These records show that he uses medication for low back pain.  
A report of MRI (magnetic resonance imaging) of the 
lumbosacral spine in December 1998 revealed spondylolisthesis 
with probable spondylolysis and bilateral severe exit 
stenosis.  On the right side, there was direct compression of 
the exiting right L5 root by a focal foraminal disc bulge as 
well as the stenosis associated with spondylolysis.  On the 
left side, the exiting left L5 root was compressed due to the 
spondylolisthesis, but less severely than on the right side.  
There were noncompressive changes of degenerative disc and 
facet disease at other levels.

The veteran underwent a VA medical examination in February 
1999.  He complained of constant low back pain with radiation 
to the legs that was worse with activity.  Range of motion of 
the lower extremities was within normal limits.  Sensation 
was decreased to pinprick and light touch over the L2-3 
dermatomes on the left.  The other dermatomes on the rest of 
the lower extremities were within normal limits.  Muscle 
strength was 5/5 in the lower extremities.  Deep tendon 
reflexes were 1+, bilaterally.  Straight leg raising was 
negative, bilaterally.  There was moderately severe pain on 
palpation of the lumbosacral spine at L4-5 and L5-S1.  There 
was no evidence of muscle spasm or fasciculation of the 
lumbosacral or paraspinal muscles.  Great toe dorsiflexion 
was within normal limits.  There was no leg length 
discrepancy.  Range of motion of the lumbosacral spine was 
decreased to about 65 degrees of flexion.  Extension and 
lateral flexion of the lumbosacral spine were within normal 
limits.  Gait was mildly nonantalgic without the use of any 
assistive device and there was no limp.  There were no other 
focal deficits.  The diagnosis was low back pain with the 
only focal findings being decreased sensation to pinprick and 
light touch over the L2-3 dermatomes on the left, pain on 
palpation of the lumbosacral spine at L4-5 and L5-S1, and 
mildly decreased range of motion of the lumbosacral spine in 
flexion.  There were no other significant focal neuromuscular 
or functional deficits.

A VA report of outpatient treatment in June 1999 reveals that 
the veteran was seen for low back pain.  It was noted that he 
had episodes of worsening low back pain that limited most 
activities.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for the low back disorder.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claim for the low back 
disorder.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim for an increased evaluation for this 
condition.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

Statements from the veteran are to the effect that his low 
back condition is more severe than currently rated, but the 
overall medical evidence does not show manifestations of the 
low back disorder that produce more than moderate functional 
impairment.  The medical evidence reveals that the low back 
disability is manifested primarily by MRI findings of 
spondylolisthesis of the lumbosacral spine with probable 
bilateral spondylolysis and stenosis, painful motion, mild 
limitation of motion, and mild neurological deficits.  While 
the medical evidence indicates that the veteran has episodes 
of low back pain that limit most activities, the medical 
evidence does not show that he has muscle spasm, limitation 
of motion, neurological deficits or other symptoms associated 
with the low back condition that produce more that moderate 
functional impairment with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 to support the assignment of a 
rating in excess of 20 percent for the low back disorder 
under the provisions of the above diagnostic codes.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only demonstrated 
limitation of motion is mild and the examiner who conducted 
the February 1999 VA medical examination found no significant 
focal neuromuscular or functional deficits associated with 
the veteran's low back condition.  It appears that this 
condition is best evaluated as 20 percent disabling under 
Diagnostic Code 5293 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

The preponderance of the evidence is against the claim for a 
higher rating for the low back disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for spondylolisthesis of the 
lumbosacral spine is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

